Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 has been considered.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12, line 1, “10” has been changed to --11--.
(The dependency of claim 12 should be changed to 11 since it recites the limitation “said 

opening portion” which was mentioned in claim 11.


       Allowable Subject Matter
5.	Claims 9-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 9-23                      
None of the prior art of record teaches or suggests a cooling device for cooling a recording material on which a toner image is fixed, said cooling device comprising a heat sink contacting the inner peripheral surface of the first feeding belt at a position corresponding to the nip portion of the inner peripheral surface of the first feeding belt, and a cleaning unit including a contacting member and a collecting member; wherein the contacting member contacting the inner peripheral surface of the first feeding belt at a position other than the nip portion of the inner peripheral surface of the first feeding belt.
Claim 24                      
None of the prior art of record teaches or suggests an image forming apparatus comprising a heat sink contacting the inner peripheral surface of the first feeding belt at a position corresponding to the nip portion of the inner peripheral surface of the first feeding belt, and a cleaning unit including a contacting member and a collecting member; wherein the contacting member contacting the inner peripheral surface of the first feeding belt at a position other than the nip portion of the inner peripheral surface of the first feeding belt.

      Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Ichikawa [8,478,181] discloses a printer.
-   Kiesuke et al. [JP 2014035529] disclose a printer.    

       
      Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        05/21/22